DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 8/11/2021 (“Aug. Resp.”). In the Aug. Resp., claims are 1, 3, 4, 13, 14, 18-20, 25, and 28-42 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Invocation of 35 U.S.C. § 112(f)
Applicant’s comments regarding the corresponding structure for the recited means plus function limitations in claim 39 (and also claim 40, which depends from claim 39) are acknowledged. See Aug. Resp. 9.

Claim Rejections under 35 U.S.C. § 102(a)(1) – Cheng (U.S. 2020/0053721)
Applicant argues that Cheng does not teach or suggest all the limitations as recited in at least independent claims 1, 18, 29, 30, 39, and 41. See Aug. Resp. 10-12. In particular that Cheng does not teach “a PUCCH identifier (ID) of a PUCCH resource in a grouping” or “applying the updated spatial relation to the plurality of PUCCH resources in the grouping of the one or more groupings,” as claimed. Id. at 11. These arguments are unpersuasive for the following reasons.
In light of the claim amendments submitted in the Aug. Resp., updated mappings are provided below in addition to the following comments. Cheng clearly shows in Fig. 4 PUCCH resources #1-#10, with there being at least three groups (i.e., “Group #1,” “Group #2,” and “Resource List”). Cheng ¶ 70. Cheng further describes that each PUCCH resource is identified by a PUCCH identifier (see Cheng ¶ 70) See also Cheng, Fig. 6, ¶¶ 76-81. As a result, Cheng clearly describes both a PUCCH resource ID for each PUCCH resource in a grouping of a plurality of PUCCH groups, and thus, teaches “a PUCCH identifier (ID) of a PUCCH resource in a grouping,” as claimed.
Cheng also teaches that a Spatial Relation ID is used to identify a spatial relation of a PUCCH resource (see Cheng ¶ 76), and that this may be updated and transmitted to a terminal (e.g., UE) to apply to the PUCCH resource (see Cheng ¶ 62). Thus, Cheng also teaches “applying the updated spatial relation to the plurality of PUCCH resources in the grouping of the one or more groupings,” as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 13, 14, 18-20, 25, and 28-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by previously applied U.S. Pat. Appl. Publ’n No. 2020/0053721, to Cheng et al. (“Cheng”).

Regarding claim 29, Cheng teaches:
An apparatus for wireless communication, comprising: a memory; and at least one processor coupled with the memory (Cheng, Figs. 1, 31, UE 121 as generally shown by device 3100 has a memory 3128, and processor 3126, ¶¶ [0118-0123]), the memory and the at least one processor configured to: 
(Cheng, Fig. 30, step 3002, ¶ [0117], where the UE receives RRC configuration information for PUCCH resources, where the resources are part of groups, see e.g., Fig. 4, ¶ [0070], there are PUCCH resources #1-#10, each being in any of three groups (i.e., “Group #1,” “Group #2,” and “Resource List”), and there are a plurality of PUCCH spatial relations, see e.g., Cheng, Fig. 6, ¶¶ [0076-0081], further, there is at least one PUCCH resource configured, which corresponds to at least one group, and is associated with a spatial relation, see also ¶¶ [0053-0054]);
receive a medium access control (MAC) control element (CE) including a PUCCH identifier (ID) of a PUCCH resource in a grouping of the one or more groupings of PUCCH resources and an updated spatial relation (Cheng, Fig. 30, step 3004, ¶¶ [0053-0054], [0071-0072], [0101], [0106], [0117], a MAC CE is received with at least information a PUCCH resource ID and a new (updated) spatial relation is also included, where the MAC CE has PUCCH resource ID(s), a group ID of PUCCH resources, and Spatial Relation ID(s) (see Cheng, ¶¶ [0076-0081]), which may be an updated spatial relation (see Cheng, ¶ [0062])); and 
apply the updated spatial relation to the plurality of PUCCH resources in the grouping of the one or more groupings of PUCCH resources (Cheng, Figs. 1, 30, ¶¶ [0053], [0101], [0106], [0117], activating the new PUCCH spatial relation is applying the configuration for transmission of PUCCH transmissions from the UE, see also Fig. 2, step 152, ¶¶ [0061-0062]).

Regarding claim 1, there is recited a method for wireless communication by a user equipment (UE) with steps virtually identical to the functions performed by the apparatus of claim 29. As a result, claim 1 is rejected as anticipated by Cheng under section 102(a)(2) for the same reasons as in claim 29.

Regarding claim 39, there is recited an apparatus for wireless communication comprising “means” that carry out functions virtually identical to the functions of the UE recited in claim 29. As a result, and because Cheng teaches the claimed “means” (see Fig. 31, device 3100, processor 3126 and transceiver 3120, ¶¶ [0118-0123]), claim 39 is rejected as anticipated by Cheng under section 102(a)(2) for the same reasons as in claim 29.

Regarding claim 41, there is recited a non-transitory computer readable medium storing computer code for wireless communication, the medium comprising various code that executes functions virtually identical to the functions of the UE recited in claim 29. As a result, and because Cheng teaches the claimed non-transitory medium and code in at least paragraphs [0120-0121], claim 41 is rejected as anticipated by Cheng under section 102(a)(2) for the same reasons as in claim 29.

Regarding claim 30, Cheng teaches:
An apparatus for wireless communication, comprising: a memory; andP+S Ref. No.: 192579USQUALCOMM Ref. No.: 19257937 at least one processor coupled with the memory (Cheng, Figs. 1, 31, device 3100 has a memory 3128, and processor 3126, ¶¶ [0118-0123]), the memory and the at least one processor and configured to: 
send radio resource control (RRC) signaling configuring a user equipment (UE) with one or more groupings of physical uplink control channel (PUCCH) resources, each grouping being associated with a spatial relation and a plurality of PUCCH resources (Cheng, Fig. 30, step 3002, ¶ [0117], where the UE receives RRC configuration information for PUCCH resources, where the resources are part of groups, see e.g., Fig. 4, ¶ [0070], there are PUCCH resources #1-#10, each being in any of three groups (i.e., “Group #1,” “Group #2,” and “Resource List”), and there are a plurality of PUCCH spatial relations, see e.g., Cheng, Fig. 6, ¶¶ [0076-0081], further, there is at least one PUCCH resource configured, which corresponds to at least one group, and is associated with a spatial relation, see also ¶¶ [0053-0054]);
(Cheng, Fig. 30, step 3004, ¶¶ [0053-0054], [0071-0072], [0101], [0106], [0117], a MAC CE is received with at least information a PUCCH resource ID and a new (updated) spatial relation is also included, where the MAC CE has PUCCH resource ID(s), a group ID of PUCCH resources, and Spatial Relation ID(s) (see Cheng, ¶¶ [0076-0081]), which may be an updated spatial relation (see Cheng, ¶ [0062])); and 
receive a PUCCH transmission, from the UE, using one or more PUCCH resources in the grouping, the PUCCH transmission being based on the updated spatial relation associated with the grouping of the one or more groupings of PUCCH resources (Cheng, Figs. 1, 30, ¶¶ [0053], [0101], [0106], [0117], activating the new PUCCH spatial relation is applying the configuration for transmission of PUCCH transmissions from the UE, see also Fig. 2, step 152, ¶¶ [0061-0062]).

Regarding claim 18, there is recited a method for wireless communication by a base station (BS) with steps virtually identical to the functions performed by the apparatus of claim 30. As a result, claim 18 is rejected as anticipated by Cheng under section 102(a)(2) for the same reasons as in claim 30.

Regarding claims 3, 19, 31, 35, 40, and 42, which depend from claims 1, 18, 29, 30, 39, and 41, respectively, Cheng further teaches “at least one of the one or more groupings of PUCCH resources comprises a subset of one or more control channel resources within a configured bandwidth,” as similarly recited in the claims. Cheng, Fig. 4, ¶¶ [0053], [0070].

Regarding claims 4, 20, 32, and 36, which depend from claims 1, 18, 29, and 30, respectively, Cheng further teaches “the one or more groupings of PUCCH resources comprises a PUCCH resources Cheng, Fig. 5, ¶¶ [0066], [0071-0072], Table 1, there is information for a plurality of PUCCH resources associated with the BWP.

Regarding claims 13, 25, 33, and 37, which depend from claims 1, 18, 29, and 30, respectively, Cheng teaches “the RRC signaling configuring the one or more groupings of PUCCH resources comprises an indication, for each PUCCH resource of the plurality of PUCCH resources, of an associated spatial relation, and wherein the plurality of PUCCH resources associated with a same indicated spatial relation implicitly indicate a grouping,” as similarly recited in the claims. Cheng, ¶¶ [0003], [0053], [0071-0072], [0076].

Regarding claims 14, 28, 34, and 38, which depend from claims 1, 18, 29, and 30, respectively, Cheng further teaches “each of the plurality of PUCCH resources in the one or more groupings of PUCCH resources is associated with a PUCCH ID, wherein the RRC signaling configuring the one or more groupings of PUCCH resources comprises an indication, for each PUCCH resource of the plurality of PUCCH resources, of an associated group ID, and wherein the plurality of PUCCH resources associated with a same indicated group ID implicitly indicates a grouping,” as similarly recited in the claims. Cheng, ¶¶ [0053], [0055-0056], [0117], the RRC signaling can include information for the PUCCH resources, including spatial relations, and since the message is configuring a plurality of resources, this implicitly indicates a group, and as shown in Fig. 4, ¶ [0070], there are PUCCH resources #1-#10, each being in any of three groups (i.e., “Group #1,” “Group #2,” and “Resource List”).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413.  The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOSHUA KADING/               Primary Examiner, Art Unit 2413